IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIE VINCENT TIMOTHY                NOT FINAL UNTIL TIME EXPIRES TO
THOMAS,                               FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Petitioner,
                                      CASE NO. 1D16-4893
v.

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed November 20, 2017.

Petition for Writ of Prohibition—Original Jurisdiction.

Rudolph C. “Rusty” Shepard Jr., Jean Marie Downing, and Chad R. Templeton, of
Shepard Law, Panama City, for Petitioner.

Pamela Jo Bondi, Attorney General, and Charlie Lee, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, C.J., and OSTERHAUS and WINSOR, JJ., CONCUR.